-----DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements and Response to Remarks
This action is in response to the amendment filed on January 3, 2021. 
Claims 1-20 are currently pending and have been fully examined. 
With respect to examiner comments regarding the intended use, the amendments fail to overcome the issue. For example, the claim recitation “…instructions that … configure the processor to …” indicates intended use of the instructions. Applicant is invited to contact the examiner for further discussion on overcoming the intended use issue.
With respect to examiner comments regarding non-functional descriptive material, Applicant is of the opinion that the comment has been made erroneously. The examiner respectfully disagrees and notes that regardless of what the “state Q” comprises of, the description of “state Q” does not affect the scope of claims 4, 11 and 18 or any other claims. 
With respect to the 101 rejection, applicant is of the opinion that claims go beyond the mere abstract concept of creating a contract. The examiner respectfully disagrees and notes that even though the claims recite additional elements of a processor, a blockchain, a memory, and a non-transitory computer readable medium, these additional elements merely use a computer as a tool to perform the abstract  The use of the additional elements such as a processor, a blockchain, a memory, and a non-transitory computer readable medium, etc. does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
With respect to 112(a) rejection for lack of algorithm, Applicant is of the opinion that the examiner has not identified claim limitations that are not adequately supported. The examiner respectfully disagrees and notes that the claims 1, 8, and 15, for example, recite “deploying a smart contract…”, “invoking a function…”,  “verifying the sign…” dependent claims 2, 9, 16, 3, 10, 17 and 4, 11, 18 recite similar limitations. However, the claim is silent to how the “deploying”, “invoking”, “verifying” etc. are performed. In addition, the Specification does not disclose a definition for “deploying”, “invoking”, “verifying”, etc. For example, according to the  Specification ([0041]): “…when a smart contract is deployed, pre- and post-conditions of the functions of the smart contract are assigned to the smart contract…” and according to [0048]: “The processor 104 may fetch, decode, and execute the machine-readable instructions 114 to deploy a smart contract that has a pre-condition (P), a post-condition (P') and a proof” However, nowhere throughout the Specification a definition of “deploy” and what a “deploy” process entails is provided. Similarly, functions such as “invoking”, “verifying”, etc. lack a definition in the Specification. 
With respect to the 103 rejections, Applicant is of the opinion that the safety proof as taught by Necula is not part of the code. The examiner respectfully disagrees and notes that Necula at least in FIG. 4 and Col. 6 ll. 7-23, teaches an annotated executable (code) that is verified by module 32 (proof) based on the 

Examiner Comments
Applicant is reminded that language expressing intended use, does not further
 limit the scope of the claim. See MPEP 2103 I C. Such language occurs in:
Claim 1: “…instructions that … configure the processor to …”
Claims 2: “…instructions …to cause the processor to …”
	Claims 3, 5-7: “…the processor is further configured to…”

Applicant is reminded that language that indicates non-functional descriptive material does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04) Such language can be found in:
Claims 4, 11, 18: “…the state Q comprises a pair of a variable and a value, or a pair of a variable and an error”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7 are directed to a system (product), claims 8-14 are directed to a method (process) and claims 15-20 are directed to a non-transitory computer readable medium (product.) Therefore, the claims fall within the four statutory categories.
Claims 1-20 are directed to the abstract idea of creating a contract, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to creating a contract. Specifically, the claims are directed to creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed, which is an algorithm and a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for creating a contract, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). In addition, the claims involve a series of steps for mathematical verification 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a processor, a blockchain, a memory, and a non-transitory computer readable medium, merely use a computer as a tool to perform the abstract idea, specifically, creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed. The use of a processor, a blockchain, a memory, and a non-transitory computer readable medium, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-20 only involve the use of computers as tools to perform creating a contract.
Taking the claim elements separately, the independent claim 1 involves creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed. This only uses a computer system (e.g., processor, a blockchain, etc.) to automate or implement the abstract idea of creating a contract. Dependent claims 2-4, 7, 9-11, 14 and 16-18 describe the function and the parameters. Claims 5-6, 12-13, and 19-20 describe storing data. These claims further describe the use of a computer system to automate or implement the abstract idea. Therefore, the use of the computer, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of creating a contract, including creating a contract with conditions, 
The use of a processor, a blockchain, a memory, etc., as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 8 and 15 the claim recites: “deploy[ing] a smart contract…”, “invoke[ing] a function…”,  “verify[ing] the sign…”, “…the function satisfies the conditions…” and “execut[ing] the function…” However, the claim is silent how the actions “deploy[ing]”, “invoke[ing]”,  “verify[ing]”, “determin[ing] that…satisfies conditions” and “execut[ing]” are performed. An algorithm or steps/procedure taken to perform the functions “deploy[ing]”, “invoke[ing]”,  
With respect to claims 2, 9, and 16 the claim recites: “invoke[ing]…based on…” However, the claim is silent how the actions “invoke[ing]”, is performed. An algorithm or steps/procedure taken to perform the function “invoke[ing]”, must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claims 3, 10, and 17 the claim recites: “determining…the function satisfies the pre-condition and the post-condition.…” However, the claim is silent how the actions “determining…the function satisfies pre-condition…” is performed. An algorithm or steps/procedure taken to perform the functions “determining that …satisfies conditions” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claims 7 and 14, the claim recites: “assign[ing] the pre-condition P and the post-condition P' to the smart contract…” However, the claim is silent how the actions “assign[ing] the pre-condition P and the post-condition P' to the smart contract…” is performed. An algorithm or steps/procedure taken to perform the functions “assign[ing] the pre-condition P and the post-condition P' to the smart 
Dependent claims 2-7, 9-14 and 16-20 are also rejected for being directed to the limitations of the rejected claims 1, 8, and 15.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
With respect to claims 3, 10, and 17, the scope of the claim is rendered indefinite as the claim recites “…function F satisfies the pre-condition P and the post-condition P’ under an assumption P…” It is unclear whether P is a pre-condition or an assumption. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Necula et al. (US Patent No. 6,128,774), in view of Konda et al. (US Patent Publication No. 2018/0189753).
With respect to claims 1, 8 and 15, Necula et al. teach:
 comprising a function (F) having a pre-condition P, a post-condition P’ and a proof; (FIG. 3, FIG. 4, Col. 5 l. 6-Col. 6 l. 23, Col. 7 ll. 19-32, Col. 10 l. 60-Col. 11 l. 5, Col. 16 ll. 5-40)
receiving, by the distributed network… a signed pair (Sign(Q, P)), where Q is a l state Q of the …code; (FIG. 5, Col. 5 ll. 35-49, Col. 10 l. 60-Col. 11 l. 31, Col. 13 ll. 25-35, Col. 16 ll. 5-40) 
invoking, by the distributed network… the function F of the …code…; (Col. 6 ll. 7-23, Col. 16 ll. 5-40)
verifying, by the distributed network…the signed pair Sign(Q, P); (Col. 14 ll. 24-43, Col. 16 ll. 5-40) 
determining, by the distributed network… that the function F satisfies the pre-condition P and the post-condition P’; (Col. 7 ll. 19-32, Col. 10 l. 60-Col. 11 l. 5, Col. 11 ll. 29-37, Col. 16 ll. 5-40)
in response to the determination that the function F satisfies the pre-condition P and the post-condition P’, executing, by the distributed network…the function F with the state Q. (FIG. 2, FIG. 3, Col. 4 l. 66-Col. 5 l. 5, Col. 5 ll. 35-49, Col. 16 ll. 5-40, Claim 1)
In addition, with respect to claim 1, Necula et al. teach:
a processor … (Col. 16 ll. 5-40)
a memory storing one or more instructions that when executed by the processor…(Col. 16 ll. 5-40)
and with respect to claim 15, ….
(Col. 16 ll. 5-40)
Necula et al. do not explicitly teach:
a blockchain (BC) peer, 
a smart contract
However, Konda et al. teach:
a blockchain (BC) peer, ([0020]-[0022], [0035]-[0050]
a smart contract ([0020]-[0022], [0035]-[0050])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the software, that is being verified by Necula et al., with the smart contract in a blockchain environment, as taught by Konda et al., in order to perform software verification using proof-carrying code, as taught by Necula et al. on the smart contract. (Konda et al., Abstract, [0020]) “simple Substitution of One Known Element for Another To Obtain Predictable Results” (In re International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), and Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)).
With respect to claims 2, 9 and 16, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
invoke the function F of the …code… based on the post-condition  P’. (Col. 7 ll. 19-32)
In addition, Kondo et al. teach smart contract ([0020]-[0022], [0035]-[0050])
With respect to claims 3, 10, and 17, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
determine that the function F satisfies the pre-condition P and the post-condition P’ under an assumption P based on the proof. (Col. 7 ll. 19-32)
With respect to claims 4, 11 and 18, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
wherein the state Q comprises a pair of a variable and a value, or a pair of a variable and an error. (Col. 11 ll. 6-13)
With respect to claims 5, 12, and 19, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
store the state Q …. (Col. 11 ll. 14-28)
In addition, Kondo et al. teach the blockchain ([0020]-[0022], [0035]-[0050])
With respect to claims 6, 13, and 20, Necula et al. and Konda et al. teach the limitations of claims 5, 12, and 19.
Moreover, Necula et al. teach:
record the signed pair Sign(Q, P) …(Col. 10 l. 60-Col. 11 l. 5, Col. 14 ll. 24-29)
In addition, Kondo et al. teach the blockchain ([0020]-[0022], [0035]-[0050])
With respect to claims 7 and 14 Necula et al. and Konda et al. teach the limitations of claims 6 and 8.
Moreover, Necula et al. teach:

In addition, Kondo et al. teach the smart contract ([0020]-[0022], [0035]-[0050])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685